Citation Nr: 0836352	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  02-12 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to an increased disability rating for 
adjustment disorder with depressed mood, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased disability rating for a left 
hip disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for a left 
knee disability, currently evaluated as 10 percent disabling.

5.  Entitlement to an initial disability rating in excess of 
30 percent for migraine headaches.

6.  Entitlement to an initial disability rating in excess of 
20 percent for lumbar spine disc disease.

7.  Entitlement to an initial disability rating in excess of 
10 percent for radiculopathy of the left lower extremity.

8.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from February 1989 to 
December 1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.

By rating decision dated in December 2001, the RO denied the 
veteran's petition to reopen his previously denied claim for 
service connection of bilateral hearing loss.  

In an August 2002 rating decision, the RO denied the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability.  

A January 2008 rating decision granted the veteran's claims 
of entitlement to service connection for migraine headaches, 
lumbar spine disc disease, and radiculopathy of the left 
lower extremity.  Disability evaluations of 30 percent, 20 
percent, and 10 percent, respectively, were assigned, 
effective January 2001.

More recently, a June 2008 rating decision denied the 
veteran's claims for increased disability evaluations for his 
service-connected left hip and left knee disabilities, as 
well as for his adjustment disorder with depressed mood.    

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2003, June 2004, and December 2006, 
at which times it was remanded to ensure due process and for 
additional development of the record.


FINDINGS OF FACT

1.  In an unappealed July 1998 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.   

2.  Evidence added to the record since the RO's July 1998 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
does not bear directly and substantially upon the specific 
matter under consideration, and when viewed by itself or in 
the context of the entire record, is not of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for bilateral hearing loss.

3.  Throughout the rating period on appeal, the service-
connected left knee disability has been manifested by 
complaints of pain, limitation of motion and no instability. 

4.  Throughout the rating period on appeal, the veteran's 
left hip disability is not productive of limitation of 
flexion of the thigh to 30 degrees or limitation of abduction 
of the thigh with motion lost beyond 10 degrees.

5.  Throughout the rating period on appeal, the veteran's 
adjustment disorder with depressed mood is manifested by a 
mildly dysphoric mood and sleep impairment, but it does not 
impair his social functioning or cause an occasional decrease 
in his work efficiency and intermittent periods of an 
inability to perform occupational tasks due to such symptoms 
as:  anxiety, suspiciousness, panic attacks (weekly or less 
often), or mild memory loss (such as forgetting names, 
directions, recent events).

6.  Throughout the rating period on appeal, the veteran's 
migraine headaches are characterized by prostrating attacks 
occurring on an average of once a month over the last several 
months, but are not so completely prostrating and prolonged 
as to be productive of severe economic inadaptability.

7.  Throughout the rating period on appeal, the veteran's 
lumbar spine disc disease has been manifested by subjective 
complaints of pain, with radiation to lower extremities, 
productive of no more than moderate limitation of motion, and 
with no more than mild neurological deficit in his left lower 
extremity.

8.  There has been no demonstration by competent and 
probative medical evidence of record that service-connected 
disabilities, when evaluated in association with the 
veteran's educational attainment and occupational experience, 
preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The July 1998 decision that denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2001 & 2007).

3.  The criteria are not met for a rating higher than 10 
percent for a left hip disability.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 
5251-5253 (2007).

4.  The criteria are not met for a rating higher than 10 
percent for a left knee disability.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 
5260-5261 (2007).

5.  The criteria are not met for a rating higher than 10 
percent for an adjustment disorder with depressed mood.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9434 (2007).

6.  The criteria for an initial rating higher than 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2007).

7.  The criteria for an initial evaluation in excess of 20 
percent for orthopedic manifestations of the service-
connected lumbar spine disc disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002 
through September 25, 2003); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Codes 5237, 5238, 5243 (as in effect from 
September 26, 2003).

8.  The criteria for a separate initial evaluation in excess 
of 10 percent for radiculopathy of the left lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 26, 2003); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes 8520, 8521, 8524, 8525, and 8526 (2007).

9.  The criteria are not met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

As the January 2008 rating decision on appeal granted the 
veteran's claims of entitlement to service connection for 
migraine headaches, lumbar spine disc disease, and 
radiculopathy of the left lower extremity, such claims are 
now substantiated.   As such, his filing of a notice of 
disagreement as to the initial ratings assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  73 Fed.Reg. 23353 - 23356 (April 30, 2008) (as it 
amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective 
May 30, 2008).  Rather, the veteran's appeal as to the 
initial rating assignment triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's migraine 
headaches, lumbar spine disc disease, and radiculopathy of 
the left lower extremity, and included a description of the 
rating formulas for all possible schedular ratings under the 
relevant diagnostic codes.  The appellant was thus informed 
of what was needed not only to achieve the next-higher 
schedular ratings, but also to obtain all schedular ratings 
above the disability evaluations that the RO had assigned.  

In addition, July 2002, January 2007, June 2007, April 2008, 
May 2008, and August 2008 VCAA letters explained the evidence 
necessary to substantiate the veteran's petition to reopen 
his previously denied claim of entitlement to service 
connection for bilateral hearing loss and his claim of 
entitlement to TDIU, as well as the claims for increased 
disability ratings for his service-connected migraine 
headaches, lumbar spine disc disease, and radiculopathy of 
the left lower extremity, adjustment disorder, left hip 
disability, and left knee disability.  These letters also 
informed him of his and VA's respective duties for obtaining 
evidence. 

The Board also finds that the January 2007 and June 2007 VCAA 
notification letters are compliant with Kent.  These letters 
specifically informed the veteran as to what evidence would 
be necessary to substantiate the element or elements that 
were required to establish service connection that were found 
insufficient in the previous denial.  The veteran was told to 
submit evidence pertaining to the reason his hearing loss 
claim was previously denied, and the letters notified the 
veteran of the reason for the prior final denial (i.e. the 
element of the service connection claim that was deficient).  

In addition, the January 2007, June 2007, April 2008, May 
2008, and August 2008 letters from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the August 2008 VCAA 
notice letter provides the veteran with all of the diagnostic 
codes and applicable information for his claims for increased 
disability ratings for his left hip disability, left knee 
disability, and adjustment disorder.  While this letter also 
provided most recent diagnostic codes and other applicable 
information for the veteran's increased rating claims for the 
aforementioned disabilities, the letter did not provide the 
veteran with all of the relevant diagnostic codes for the 
entire rating period on appeal.  In Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated that 
all VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  To do this, the 
VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the veteran is represented by an 
attorney in this case.  Further, the SOC in August 2008, 
under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant diagnostic 
codes for rating the relevant disabilities, and included a 
description of the rating formula for all possible schedular 
ratings under the diagnostic codes.  The appellant was, thus, 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the current evaluation assigned by the RO.  
Also, the claimant demonstrated that there was actual 
knowledge of what was needed to establish his claim in 
statements by him and his representative.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the basis of this appeal were decided 
after the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
and Vazquez-Flores v. Peake were provided to the appellant 
after the initial adjudication, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  As such, there was no defect with respect to timing 
of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



New and Material Evidence

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

New and Material Evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence", 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed prior to that date (in January 2001), and 
the new definition does not apply.  Under the provisions of 
38 C.F.R. § 3.156(a), as in effect prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  This comprehends official 
service department records.  38 C.F.R. § 3.156(c).

Analysis

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was initially denied by the RO in July 
1998 rating decision.  The veteran filed a notice of 
disagreement, the RO issued a statement of the case (SOC), 
but the veteran failed to a timely substantive appeal (VA 
Form 9 or equivalent statement) to perfect his appeal to 
the Board.  As such, the July 1998 rating decision is final.  
See 38 U.S.C.A. § 7105 (West 2002).
 
The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the July 1998 rating 
decision as to the veteran's bilateral hearing loss included 
the veteran's service medical records.  

The veteran's service medical records do not document any 
complaints or treatment for bilateral hearing loss.  The 
veteran underwent audiometric testing in January 1989 and 
August 1994, but hearing loss, as defined in Hensley v. 
Brown, 5 Vet.App. 155, 157 (1993), was not noted at any of 
the relevant Hertz, on either examination.  The threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet.App. 155, 157 (1993).  

The evidence added to the record subsequent to the RO's July 
1998 decision includes VA medical records, VA examination 
reports, and private medical records.

A December 2007 VA treatment note states that the veteran 
complained of a cough, eye inflammation, ear fullness and 
pain, headache, and sore throat.  The diagnosis was upper 
respiratory infection with otitis.

A December 2007 VA audiological examination report states 
that the veteran's claims file was reviewed including the 
aforementioned 1989 and 1994 in-service audiological 
evaluations.  The VA examiner noted that the in-service 
audiograms showed normal hearing for rating purposes, but 
with hearing loss at 6000 Hertz.  The VA examiner interpreted 
that audiometric testing at the examination showed normal 
hearing of the right ear, with mild loss at 2000 Hertz and 
normal left ear hearing, except for moderate loss at 4000 
Hertz and 6000 Hertz.  Speech recognition scores, using the 
Maryland CNC test, were 76 in the right ear and 70 in the 
left ear.  As such, the Board finds that bilateral hearing 
loss disability, for VA purposes was demonstrated pursuant to 
38 C.F.R. § 3.385 (2007).  The VA examiner concluded that it 
was unlikely that the veteran's current left ear hearing loss 
was related to any in-service noise exposure.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final rating decision in 1998.  The veteran's 
treatment records and examination reports are not cumulative 
and redundant of the evidence in the claims file at the time 
of the RO's July 1998 decision.  Thus, that evidence is 
considered "new."  
 
To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denial was that 
there was no medical evidence of record demonstrating that 
the veteran had bilateral hearing loss which was incurred or 
aggravated during his military service.   The RO found that 
there was no evidence of current bilateral hearing loss 
related to his military service.

The records submitted by the veteran during the years since 
the RO's July 1998 decision refer primarily to the evaluation 
and treatment, i.e., the current diagnosis and severity, of 
his bilateral hearing loss.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing the 
veteran's current condition are immaterial to issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence.).  

The Board is mindful of the veteran's assertions that he is 
entitled to service connection because he was treated for 
hearing loss and noise exposure during his military service.  
But the mere fact that he was exposed to acoustic trauma in 
service, and/or had some hearing loss during his military 
service, is insufficient, in and of itself, to establish in-
service incurrence or aggravation of a current chronic 
disability.  This is especially true in the absence of any 
medical evidence suggesting this might have occurred in this 
particular instance.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (there must be medical evidence linking a current 
disability, even assuming the veteran has one, to his service 
in the military).

Furthermore, the Board acknowledges that the veteran's 
statements that his bilateral hearing loss began while he was 
in the military are presumed credible when considered in 
conjunction with a petition to reopen a claim.  However, such 
statement must be considered in the context of the record as 
a whole to determine whether it raises a reasonable 
possibility of substantiating the claim.  The medical 
evidence of record does not show that his current hearing 
loss is in any way related to his military service.  
Likewise, the December 2007 VA examiner, after reviewing the 
evidence contained in the claims folder as a whole, clearly 
found that the veteran's current hearing loss was not related 
to his military service.  Such an opinion warrants probative 
weight, as it was based on a review of the veteran's clinical 
record as contained in the claims folder.  In short, these 
medical records, as well as the veteran's December 2007 VA 
examination report, do not show a causal relationship between 
his service in the military and his current hearing loss, nor 
do they otherwise verify the circumstances of his service.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996).  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (there must be medical evidence 
linking a current disability, even assuming the veteran has 
one, to his service in the military).

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
veteran's previously denied claim of entitlement to service 
connection for bilateral hearing loss has not been received 
subsequent to the final rating decision in July 1998.  In the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  As such, the veteran's claim is not 
reopened.

Entitlement to Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  The rating period for 
consideration in an increased rating claim generally is from 
one year prior to the date of receipt of the increased rating 
claim.  38 C.F.R. § 3.400 (2007)

In addition, where an award of service connection for a 
disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

Left Hip Disability and Left Knee Disability

Both, the veteran's left hip and left knee, disorders are 
rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5019, 
for bursitis.  Diagnostic Code 5019, in turn, calls for 
evaluation of the relevant disorder pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 states 
that degenerative arthritis, substantiated by x-ray findings, 
is to be evaluated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  However, when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned if 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when x-ray evidence shows involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Ibid.  

The veteran experiences some limitation of motion of the left 
hip and the left knee, and as a result, the rating criteria 
under Diagnostic Code 5003, for degenerative arthritis 
without limitation of motion are not for application.  
However, as there are no rating criteria which address 
limitation of motion of the hip, other than ankylosis under 
Diagnostic Code 5250, the veteran's left hip disorder is 
rated by analogy to Diagnostic Code 5251, 5252 and 5253, for 
limitation of motion of the thigh.  Diagnostic Code 5251 
assigns a 10 percent disability evaluation where there is 
limitation of extension of the thigh to 5 degrees.  Under 
Diagnostic Code 5252, a 10 percent disability evaluation is 
assigned for flexion of the thigh limited to 45 degrees.  For 
the next higher 20 percent disability evaluation, there must 
be limitation of flexion to 30 degrees.  Pursuant to 
Diagnostic Code 5253, a 10 percent disability evaluation is 
assigned for limitation of rotation, with an inability to 
toe-out in excess of 15 degrees or where there is limitation 
of adduction such that one cannot cross their legs.  A 20 
percent disability evaluation is warranted for limitation of 
abduction, where motion is lost beyond 10 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5251-5253.  

The veteran's left knee disorder is rated by analogy to 
38 U.S.C.A. § 4.71a, Diagnostic Codes 5260 and 5261.  
According to Diagnostic Code 5260, a noncompensable rating is 
assigned when leg flexion is limited to 60 degrees and a 10 
percent rating is assigned when leg flexion is limited to 45 
degrees.  A 20 percent rating requires leg flexion limited to 
30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Under Diagnostic Code 5261, a noncompensable evaluation is 
warranted when leg extension is limited to 5 degrees and a 10 
percent evaluation is warranted when leg extension is limited 
to 10 degrees.  A 20 percent evaluation is warranted when leg 
extension is limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Considering the rating criteria applicable to the veteran's 
left hip disability, the clinical evidence of record, 
throughout the rating period on appeal, does not show that 
the veteran experiences limitation of flexion of the thigh to 
30 degrees or less or limitation of abduction of the thigh 
such that he was unable to cross his legs.  Flexion was 
reported to be 50 degrees at his May 2002 private medical 
evaluation.  And, at the July 2001 VA examination, abduction 
and adduction were not less than 20 degrees, in spite of 
complaints of pain.  Both the VA examination report and the 
May 2002 private medical report were negative for evidence of 
swelling, instability, weakness, abnormal movement, heat, or 
redness, and strength was 5 out of 5 on repetitive use.  
Likewise, his more recent, May 2008 VA examination report 
indicated that the veteran had flexion of the left hip to 75 
degrees, extension to 20 degrees, abduction to 25 degrees and 
adduction to 20 degrees, external rotation to 45 degrees and 
internal rotation to 30 degrees.  It is also noteworthy that 
the veteran has not sought treatment for his left hip 
disorder.  Thus, the Board finds that the veteran's residuals 
of a left hip injury fit within the criteria for the 
currently assigned 10 percent disability evaluation. 

Regarding the veteran's left knee disability, the objective 
clinical evidence of record, throughout the rating period on 
appeal, does not show the veteran has flexion limited to 30 
degrees or extension limited to 15 degrees.  His range of 
motion far exceeds these respective limits.  Indeed, the 
medical evidence of record clearly indicates that he has 
essentially continuously had extension to 0 degrees, and that 
his flexion, at worst, and fully acknowledging his pain, is 
still to at least 90 degrees, including at his most recent VA 
examination in May 2008 which showed range of motion to from 
0 to 115 degrees.  VA considers "full" range of motion for 
the knee to be from 0 to 140 degrees (full extension to full 
flexion).  See 38 C.F.R. § 4.71, Plate II.  There is no 
objective clinical indication, however, that he has 
additional functional impairment, above and beyond the 10-
percent level, which would support an even higher rating.  In 
this regard, the Board points out that the veteran's VA 
examinations were repeatedly negative for objective evidence 
of instability, subluxation, weakness, abnormal movement, 
swelling, or deformity, although he reports experiencing 
incoordination, fatigue, pain, tenderness and weakness upon 
weight-bearing repetitive motion.  Likewise, there was no 
objective evidence of redness, heat, or crepitus, nor was 
there any evidence that he had an antalgic gait or other gait 
disturbance.  Moreover, he had full motor strength.  
Similarly, the veteran has pain and tenderness in his left 
knee, but he does not have overall moderate impairment of his 
tibia and fibula, significant limitation of motion in his 
knees, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, ankylosis, or X-ray 
confirmation of degenerative arthritis.

In concluding the veteran is not entitled to higher ratings 
for his left hip disability and left knee disability, at any 
time during the rating period on appeal, the Board has 
considered as well whether he has additional functional loss 
- beyond that objectively shown - due to his pain, 
or because of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Nonetheless, there is no indication in the record that his 
functional ability is decreased beyond the limitation of 
motion already shown on examination, even when his symptoms 
are most problematic.  In particular, the May 2008 VA 
examiner noted that there was a mild increase in pain upon 
repetitive use, but found that there was no additional 
weakness, fatigabilty, incoordination, lack of endurance, or 
additional loss of motion.  As a result, his current 10 
percent ratings adequately compensate him for the extent of 
his pain, including insofar as its resulting effect on his 
range of motion.  

The Board has also considered whether the veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his left hip disability or left knee 
disability, each standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of normal rating schedule standards.  
Accordingly, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In view of the foregoing, the preponderance of the evidence 
is against higher disability ratings for his left hip and 
left knee disabilities, at any time during the rating period 
on appeal.  

Adjustment Disorder with Depressed Mood

The veteran's adjustment disorder, with depressed mood, is 
presently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  A 10 percent disability 
evaluation is assigned under this code for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent disability 
rating is warranted where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2006).

Considering the evidence relating to the veteran's service-
connected adjustment disorder with depressed mood, under the 
rating criteria, Diagnostic Code 9434, the Board finds that 
the veteran's disability picture is most consistent with the 
10 percent disability evaluation, throughout the rating 
period on appeal, and that an increased disability evaluation 
was not warranted.  In this regard, the Board observes that 
the objective clinical evidence of record does not show that 
the veteran experiences impairment productive of occasional 
decrease in his work efficiency and intermittent periods of 
inability to perform tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  anxiety, 
suspiciousness, panic attacks (weekly or less often), or mild 
memory loss (such as forgetting names, directions, recent 
events).  The Board acknowledges that the veteran reported 
experiencing difficulty sleeping and depression.  However, 
the May 2008 VA examination report and his relevant treatment 
records are negative for evidence that he experienced 
delusions, hallucinations, panic attacks, or suicidal or 
homicidal thoughts.  Moreover, he had coherent speech and 
intact impulse control, as well as an unimpaired memory.  
Furthermore, he was cooperative, alert, and oriented during 
his VA examination and no more than mildly depressed mood.  
While the VA examiner found that the veteran had impaired 
judgment and insight, as well as paranoid thought content, 
these symptoms were attributed to the veteran's nonservice-
connected personality disorder with narcissistic and paranoid 
traits.  VA treatment notes also show that there was no 
evidence of psychotic symptoms. 

Additionally, the veteran's Global Assessment of Functioning 
(GAF) score, as a result of the impact of his service-
connected adjustment disorder with depressed mood was 62.  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM IV), a GAF score of 61 to 70 indicates some mild 
symptoms or some difficulty in social or occupational 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  
See the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See also 38 C.F.R. § 4.130 and 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).   As such, 
there is no justification for increasing the rating for his 
adjustment disorder with depressed mood on the basis of his 
GAF score; it clearly exceeds the requirements for a rating 
higher than 10 percent.

Finally, the Board has considered whether the veteran is 
entitled to a higher disability rating on an extra-schedular 
basis.  However, the Board concludes the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  There 
is no probative indication his adjustment disorder with 
depressed mood caused marked interference with his employment 
at any point during the relevant time period or necessitated 
frequent periods of hospitalization as to render impractical 
the application of normal rating schedule standards.  While 
the veteran has been unemployed since 2007, he has provided 
no medical evidence indicating that his current 
symptomatology precludes employment.  Thus, there is no basis 
for referring this case to the Director of VA's Compensation 
and Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent for his adjustment disorder with depressed mood.

Migraine Headaches

Presently, the veteran's migraine headaches are assigned a 30 
percent rating pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  A 30 percent  disability evaluation is assigned 
for migraines with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  For a 50 percent disability evaluation to be 
warranted, there must be migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Id.

Considering the evidence relating to the veteran's service-
connected disability under the criteria for rating migraine 
headaches, the Board finds that the veteran is not entitled 
to an initial rating higher than 30 percent for his migraine 
headaches.  The objective medical evidence of record does not 
show he has experienced prolonged attacks productive of 
severe economic inadaptability, at any time from January 28, 
2001.  According to the September 2007 VA examination report, 
the veteran reported prostrating headaches about once a 
month, with less severe headaches once or twice a week.  The 
veteran also related that he experienced photophobia and 
nausea, but that he did not require medication for his 
symptoms; treatment with rest resolved his headaches.  In 
conclusion, the Board finds that the veteran's migraine 
headaches are appropriately rated as 30 percent disabling and 
the competent evidence of record does not show symptomatology 
of headaches warranting the next-higher 50 percent evaluation 
under Diagnostic Code 8100 during any portion of the rating 
period.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

The Board also considered whether the veteran is entitled to 
a higher rating on an extra-schedular basis.  However, this 
case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There is no probative indication the 
veteran's migraine headaches have caused marked interference 
with his employment at any point.  He has not submitted any 
objective evidence suggesting his migraine headaches 
interfere with his job performance (e.g., formal reprimands, 
demotions, concessions by his employer, etc.).  The veteran 
also has not been hospitalized for treatment of his migraine 
headaches, and in fact, does not appear to have sought 
treatment for his migraine headaches, so there are no grounds 
for referring this case to the Director of VA's Compensation 
and Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the competent evidence reveals that the 
veteran does not meet the criteria for a rating in excess of 
30 percent for migraine headaches.   Accordingly, the 
preponderance of the evidence is against the claim, it must 
be denied because the benefit-of-the-doubt rule is 
inapplicable.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Lumbar Spine Disc Disease and Radiculopathy of the Left Lower 
Extremity

Service connection has been established for lumbar spine disc 
disease, and radiculopathy of the left lower extremity, from 
January 28, 2001.  It is observed that the schedular criteria 
for evaluating disabilities of the spine have undergone 
revision during the pendency of this appeal.  The first 
amendment to the rating criteria for spinal disabilities 
affected Diagnostic Code 5293 and went into effect on 
September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The next amendment affected general diseases of the spine and 
became effective September 26, 2003.  68 Fed. Reg. 41,454 
(Aug. 27, 2003).  The Board will now analyze the veteran's 
claim with respect to the pertinent laws for all of the above 
periods.

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

Prior to September 26, 2003, Diagnostic Code 5295, for 
lumbosacral strain, provided a 10 percent rating where there 
is lumbosacral strain with characteristic pain on motion.  A 
20 percent rating is assigned where there is evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 40 percent 
evaluation under Diagnostic Code 5295 for the period in 
question.  The record contains a private medical report from 
the North Lincoln Family Medical Center, wherein the veteran 
reported back pain related to bending, lifting, prolonged 
sitting, and prolonged standing, but neurological and 
physical examinations were negative except for spasm and some 
tenderness in the paraspinous musculature.  An August 2002 VA 
treatment note indicates that the veteran complained of low 
back pain, but examination showed normal muscle tone and 
gait, as well as normal straight leg raising, despite mild 
tenderness on palpation.  The veteran did not make any 
relevant complaints regarding his lumbar spine at his July 
2001 VA examination.  

Next, the Board has considered whether an increased rating is 
justified under the provisions of Diagnostic Code is 5292, 
for limitation of motion of the lumbar spine.  That Code 
section provides a 20 percent evaluation is for application 
where the evidence demonstrates moderate limitation of 
motion.  A 40 percent rating is for application where there 
is severe limitation of lumbar spine motion.  

The Board finds that the evidence of record does not reveal 
severe limitation of lumbar spine consistent with a 40 
percent evaluation under Diagnostic Code 5292.  As noted 
above, prior to September 26, 2003, the record does not 
reflect any objective findings of limitation of motion upon 
evaluation.  As such, the Board finds that a higher, 40 
percent disability evaluation under Diagnostic Code 5292, 
based on limitation of motion of the lumbar spine, is not 
warranted prior to September 26, 2003.

The Board will now consider whether Diagnostic Code 5293 
provides a basis for an increased rating for the veteran's 
lumbosacral strain.  Under Diagnostic Code 5293, for 
intervertebral disc syndrome, as it existed prior to 
September 23, 2002, a 20 percent evaluation is warranted for 
intervertebral disc syndrome productive of moderate 
impairment, with recurring attacks.  A 40 percent evaluation 
is for application in the case of severe impairment with 
recurring attacks, with intermittent relief.  Finally, a 60 
percent evaluation is warranted for pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  The Board 
acknowledges the complaints of lumbosacral pain noted in the 
treatment records discussed above, in conjunction with the 
negative examination findings contemporaneous therewith.  As 
such, the Board finds that the evidence does not indicate 
severe impairment with recurring attacks and intermittent 
relief to warrant the next-higher 40 percent rating under 
Diagnostic Code 5293.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a duration of at 
least one week, but less than 2 weeks during the past 12 
months.  A 20 percent disability evaluation is assigned for 
incapacitating episode having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.  A 
40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 4 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's lumbar spine disc disease.  
As discussed above, a relevant Diagnostic Code for 
consideration in this regard is Diagnostic Code 5292, 
concerning limitation of motion of the lumbar spine.  The 
Board again notes that the veteran's VA and private treatment 
records did not provide specific information as to range of 
motion in degrees, but in that regard, none of the veteran's 
physical evaluations of his lumbar spine noted any limitation 
of motion of the lumbar spine.  Moreover, VA treatment 
records indicate that upon evaluation, muscle strength was 
full and the neurological examination was normal.  

Based on the above, there is no clinical evidence of record 
demonstrating that the veteran's limitation of motion of the 
lumbar spine can be characterized as severe. For the 
foregoing reasons, then, the objective evidence warrants a 
finding of no more than moderate limitation of motion, in 
accordance with a 20 percent disability rating under 
Diagnostic Code 5292.  Moreover, in view of the clinical 
findings noted in his VA treatment records, the criteria for 
a 40 percent rating under Diagnostic Code 5295 have not been 
met.  The consideration of pain is appropriate and conforms 
to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Thus, a 20 percent 
rating for orthopedic manifestations of the veteran's back 
disability remains for application.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected lumbar spine disc disease.  In the present case, 
there has been no demonstration of neurologic manifestations 
related to the lower extremities prior to September 26, 2003, 
aside from his already service-connected radiculopathy of the 
left lower extremity, effective from January 28, 2001.  As 
discussed previously, the medical evidence demonstrates that 
the veteran's neurologic evaluations are otherwise negative, 
and do not allow for a finding in excess of the current 
separate 10 percent rating for radiculopathy of the left 
lower extremity, due to neurologic manifestations of the 
veteran's lumbar spine disc disease. Thus, he is not entitled 
to a higher rating under Diagnostic Code 8520, 8521, 8524, 
8525, or 8526 for neurologic manifestations of the disability 
at issue.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
lumbar spine disc disease.  As discussed above, there is no 
basis for an orthopedic disability evaluation in excess of 20 
percent, and there is no basis for a separate evaluation for 
neurological deficits in excess of the currently assigned 10 
percent for radiculopathy of the left lower extremity.

The Board has considered other alternative diagnostic codes 
for the period prior to September 26, 2003, but as the 
medical evidence does not establish ankylosis, Diagnostic 
Codes 5286 and 5289 are not for application.  As there is no 
evidence of vertebral fracture, Diagnostic Code 5285 is not 
for application.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237 and 5243 (2007)).  Under these relevant 
provisions, a 20 percent evaluation is warranted where there 
is forward flexion of the thoracolumbar 


spine greater than 30 degrees, but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees, or there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 for lumbosacral strain and 
Diagnostic Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as discussed previously.  For 
the period from September 26, 2003, the preponderance of the 
competent clinical evidence of record is against an 
evaluation in excess of 20 percent for the disability at 
issue based on incapacitating episodes of intervertebral disc 
syndrome because the veteran has not experienced any 
incapacitating episodes.  Indeed, the record does not 
demonstrate any incapacitating episodes requiring bed rest by 
a physician and treatment by a physician.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237 and 5243.  Indeed, a finding of 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or ankylosis of the lumbar spine, is required in order 
for the veteran to qualify for the next-higher 40 percent 
evaluation.  On VA examination in September 2007, range of 
motion of the lumbosacral spine was forward flexion to 40 
degrees, with 15 degrees of lateral bending, bilaterally.  
The veteran refused to allow any extension or rotation.  
Thus, applying the facts to the criteria set forth above, the 
veteran remains entitled to no more than a 20 percent 
evaluation for his service-connected lumbar spine disc 
disease for the period from September 26, 2003 under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Note (1) to Diagnostic Code 5243 provides for the 
continuation of the separate 10 percent rating for the 
radiculopathy of the left lower extremity.  There has been no 
demonstration, by competent clinical evidence of record, of 
increased severity of the neurological findings in this 
regard, as discussed further below.

The Board has reviewed the competent evidence and also finds 
no support for assignment of the next-higher 40 percent 
evaluation under the law in effect prior to September 26, 
2003, for the period from September 26, 2003.  The law most 
favorable to the veteran is for application when there has 
been a change in the law during the pendency of the appeal.  
(However, there can be no application of the revised law for 
the period prior to the effective date.)  While the veteran's 
VA treatment records do not indicate whether he had any 
limitation of motion, the veteran's recent September 2007 VA 
examination report states that the veteran had 40 degrees of 
forward flexion and 15 degrees of lateral flexion.  
Similarly, there was no evidence of spasm or atrophy; there 
was also no evidence of kyphosis, lumbar flattening, lumbar 
lordosis, scoliosis, or reverse lordosis.  There was no 
finding of favorable or unfavorable ankylosis of the entire 
thoracolumbar spine.  The Board does not find that this 
contemplates severe limitation of motion of the lumbar spine, 
even with consideration of pain, under Diagnostic Code 5292, 
as in effect prior to September 26, 2003.  Moreover, for the 
period from September 26, 2003, there was no demonstration of 
the criteria to warrant a 40 percent rating under Diagnostic 
Code 5293 or 5295.  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the veteran's VA medical records indicated the 
veteran had pain upon range of motion testing, but that there 
was no evidence of incoordination, weakness, or fatigability.  
Moreover, the September 2007 VA examiner found that the 
veteran's complaints of pain and limitation of motion were 
unsupported by the objective lumbosacral pathology, 
particularly as the veteran was limited in his cooperation 
with the examination.

The Board finds that the veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence, for the period from 
September 26, 2003 does not reveal a disability picture most 
nearly approximating a 40 percent evaluation even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board again notes that the neurologic 
manifestations of the disability at issue are unchanged.  The 
Board notes that there is no evidence of record for the 
relevant time period which demonstrates that the veteran 
experiences any neurologic symptomatology, except for those 
symptoms attributed to his already service-connected 
radiculopathy of the left lower extremity.  The medical 
evidence demonstrates that the veteran's neurologic 
evaluations are repeatedly negative as to the veteran's right 
extremities, and do not allow for an additional finding of 
neurologic manifestations of the veteran's service-connected 
lumbar spine disc disease, beyond his radiculopathy of the 
left lower extremity.  At his most recent VA examination, in 
September 2007, the veteran had a positive Lasegue's test on 
the left, but the veteran had intact sensation, full 
strength, negative Lasegue's test on the right, and muscle 
tone was normal.  Thus, he is not entitled to an increased 
rating under Diagnostic Code 8520, 8521, 8524, 8525, or 8526 
for the neurologic manifestations of the disability at issue.

Furthermore, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the evidence of record reveals orthopedic 
manifestations consistent with the currently assigned 20 
percent evaluation, throughout the rating period on appeal, 
and neurologic manifestations consistent with the separate 10 
percent rating assigned for the service-connected 
radiculopathy of the left lower extremity.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Entitlement to a TDIU

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless - on an extra-schedular basis - upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).   Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2007).  Unemployability associated with advancing 
age or nonservice-connected disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2007).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The veteran's service-connected disabilities are migraine 
headaches, currently evaluated as 30 percent disabling; 
inflammatory bowel disease, currently evaluated as 30 percent 
disabling; left shoulder dislocation with rotator cuff tear, 
currently evaluated as 20 percent disabling; lumbar spine 
disc disease, currently evaluated as 20 percent disabling; a 
left hip disability, currently evaluated as 10 percent 
disabling; a left knee disability, currently evaluated as 10 
percent disabling; a ganglion cyst of the right wrist, 
currently evaluated as 10 percent disabling; tinnitus, 
currently evaluated as 10 percent disabling; radiculopathy of 
the left lower extremity, currently evaluated as 10 percent 
disabling; adjustment disorder with depressed mood, currently 
evaluated as 10 percent disabling; photophobia, 
noncompensable; and dermatitis, currently noncompensable.  
His combined disability rating is 80 percent.  

As such, he does not satisfy the percentage rating standards 
for individual unemployability benefits, although 
consideration to such benefits on an extra-schedular basis 
may be given.  In such an instance, the question then becomes 
whether the veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage"), in view of the nature of his 
educational attainment and occupational experience.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board finds that the veteran's service-connected 
disabilities do not prevent him from engaging in 
substantially gainful employment.  

The Board concedes that the veteran reported that he is 
unemployed, and that he last worked as a security officer in 
2007, a position he held for approximately 3 years.  In his 
TDIU claim, received in June 2002, the veteran reported that 
he had completed high school, and that he had occupational 
experience as a janitor, and factory and construction worker.  
However, the Board observes that there is no evidence that 
the veteran is unable to work due to his service-connected 
disabilities.  While the Board acknowledges the veteran's 
contention that his service-connected  disabilities prevent 
him from working, the Board points out that the veteran has 
not provided any objective medical evidence that the reason 
he was unable to perform his duties was related to his 
service-connected disabilities, nor has he provided any 
evidence that he attempted to find employment elsewhere or 
sought any vocational training.  Furthermore, the Board 
points out that the evidence demonstrates that the veteran 
remains fully capable of performing his activities of daily 
living.

Moreover, although the Board acknowledges that the veteran 
has received treatment for his service-connected 
disabilities, there is no evidence that he has been rendered 
unable to obtain or maintain substantially gainful 
employment, consistent with his education and occupational 
experience, due to his service-connected disorders.  To the 
contrary, neither the September 2007, nor the May 2008 VA 
examiners found that the veteran's service-connected 
disabilities rendered the veteran unemployable.  In 
conclusion, for the reasons and bases discussed, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to a TDIU, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).








	(CONTINUED ON NEXT PAGE)




ORDER

The appeal to reopen the claim for service connection for 
bilateral hearing loss is denied.

Entitlement to a rating higher than 10 percent for a left hip 
disability is denied.

Entitlement to a rating higher than 10 percent for a left 
knee disability is denied.

Entitlement to a rating higher than 10 percent for adjustment 
disorder with depressed mood is denied.

Entitlement to an initial disability rating in excess of 30 
percent for migraine headaches is denied.   

Entitlement to an initial disability rating in excess of 20 
percent for lumbar spine disc disease is denied.   

Entitlement to an initial disability rating in excess of 10 
percent for radiculopathy of the left lower extremity is 
denied.

Entitlement to a TDIU is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


